Fourth Court of Appeals
                                            San Antonio, Texas
                                                  February 15, 2022

                                                No. 04-22-00040-CV

      IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                         Original Mandamus Proceeding 1

                                                        ORDER

Sitting:            Patricia O. Alvarez, Justice
                    Luz Elena D. Chapa, Justice
                    Lori I. Valenzuela, Justice

       Following a January 14, 2022 hearing, the trial court signed an order entitled
“Permanency Hearing Order After Final Order” (the “January 14 order”). 2 Following a January
20, 2022 hearing, the trial court signed an order entitled “Order on Department’s Motion to
Reconsider/Stay [the January 14 order]” denying the Department’s motion. 3

        On January 20, 2022, relator filed a petition for writ of mandamus complaining of the
January 14 order. The Department also filed a motion asking this court to stay the January 14
order. On January 28, 2022, relator filed an amended petition for writ of mandamus and an
amended motion requesting a stay of the January 14 order, “a stay of further orders regarding the
creation of contracts or the payment of funds regarding the child’s placement,” and “a stay of
any contempt proceedings, sanctions, or incarceration of Department representatives.”

      The ad litem for the child filed a response to the petition on January 24, 2022 and
opposes the request for a stay.




1
 This proceeding arises out of Cause No. 2017-PA-01702, styled In the Interest of N.P., A Child, pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.
2
    The trial court signed the order on February 4, 2022.
3
    The trial court signed the order on February 4, 2022.
       We GRANT the motion for temporary emergency relief as follows:

       1. The trial court’s “Permanency Hearing Order After Final Order” rendered on January
20, 2022 and signed on February 4, 2022 is STAYED pending further order of this court.

       2. Any further proceedings regarding the creation of contracts or the payment of funds
regarding the child’s placement are STAYED pending further order of this court.

        3. Any further contempt proceedings, sanctions, or incarceration of Department
representatives arising from the underlying suit and any orders to incarcerate Department
representatives arising from contempt proceedings in the underlying suit are STAYED pending
further order of this court.

       It is so ORDERED on February 15, 2022.



                                                                PER CURIAM

Attested to:______________________________
               MICHAEL A. CRUZ, Clerk of Court